Citation Nr: 0900522	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-05 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1939 to June 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied the veteran's claim.

Procedural history

In September 2003, the veteran filed a claim of entitlement 
to service connection for a seizure disorder.  The veteran's 
claim was denied in the November 2004 rating decision.  The 
veteran disagreed with that denial and initiated an appeal by 
filing a timely substantive appeal (VA Form 9) in February 
2006.

In August 2008, the veteran presented sworn testimony during 
a personal hearing in San Antonio, Texas, which was chaired 
by the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.  

At the Board hearing, the veteran's representative made a 
motion to advance this case on the Board's docket, which was 
granted.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900 (2008).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issue not on appeal

In a March 2004 rating decision, the veteran was granted 
service connection for post-traumatic stress disorder (PTSD); 
a 50 percent disability rating was assigned.  The veteran 
disagreed with the disability rating and filed a timely 
notice of disagreement (NOD) in January 2005.  A statement of 
the case (SOC) was issued in December 2005.  The veteran 
filed a substantive appeal in February 2006, which 
specifically referenced only the issue of service connection 
for seizure disorder; he did not refer to the PTSD claim.  An 
appeal as to the issue of entitlement to an increased initial 
disability rating for the service-connected PTSD has 
therefore not been perfected.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.202 (2008).  Accordingly, that issue is 
not in appellate status.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a SOC is issued by VA].

To the Board's knowledge, the veteran has not since raised 
the matter of an increase rating for his service-connected 
PTSD.


REMAND

The veteran is seeking entitlement to service connection for 
a seizure disorder.  After having carefully considered the 
veteran's claim, and for reasons expressed immediately below, 
the Board finds that this case must be remanded for 
additional evidentiary development.  

Reason for remand

In general, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

As to element (2), in-service injury, the record clearly 
demonstrates that the veteran served in combat while 
stationed throughout Europe from 1944 to 1945, including 
participation in the Normandy Invasion and the Battle of the 
Bulge.  The veteran has testified, under oath, that while 
under combat conditions he suffered extreme noise exposure 
including impact/impulse injuries.  See the August 2008 Board 
hearing transcript, pgs. 3-6.  The Board has no reason to 
disbelieve the veteran's statements, as they are consistent 
with his combat record and the record of his service in World 
War II.  See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(d) (2008).  The Board notes that the veteran is 
currently service-connected for bilateral hearing loss and 
tinnitus as a result of in-service noise exposure.  
Accordingly, Hickson element (2) is satisfied.

With respect to element (1), current disability, private 
treatment records dated March 1997 to November 2001 document 
repeated diagnoses of a seizure disorder.  See, e.g., 
treatment records of Dr. J.E.G. dated March 1997, June 2000, 
and November 2001.  However, an October 2003 treatment note 
from Dr. J.E.G. stated that the veteran had not been seen in 
over two years and no longer reported experiencing seizures.  
Also, a December 2003 VA examiner doubted the accuracy of the 
veteran's seizure disorder diagnosis.  Thus, the matter of 
current disability remains to be resolved. 

With respect to Hickson element (3), medical nexus, none of 
the medical records currently associated with the veteran's 
VA claims folder offer an opinion as to a possible causal 
relationship between the veteran's claimed seizure disorder 
and his in-service noise exposure and impact/impulse 
injuries.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions must be addressed by an appropriately 
qualified specialist.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.	VBA should make arrangements for 
the veteran to be examined by a 
physician for the purpose of 
addressing the existence and 
etiology of the veteran's claimed 
seizure disorder.  The veteran's VA 
claims folder, including a copy of 
this remand, must be made available 
to the examiner.  The examiner 
should either diagnose a seizure 
disorder or rule it out as a 
diagnosis.  Any diagnostic testing 
deemed to be necessary by the 
examiner should be accomplished.  
If the examiner determines that the 
veteran suffers from a seizure 
disorder, he/she should state 
whether it is at least as likely as 
not (e.g. a 50/50 probability) that 
the veteran's seizure disorder is 
related to his military service, to 
include the exposure to explosions 
he described in the August 2008 
hearing transcript, pages 3-6.  
A report of the examination should 
be prepared and associated with the 
veteran's VA claims folder. 

2.	After undertaking any additional 
development which it 
deems to be necessary, VBA should then 
readjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



